Title: Draft of An Act Making Further Provision for the Payment of the Debts of the United States, [January–12 July 1790]
From: Hamilton, Alexander
To: 


[New York, January–July 12, 1790]

An Act making further provision for the Payment of the Debts of the United States

Whereas by an Act intitled “An Act for laying a duty on goods wares and merchandizes imported into the United States” divers duties were laid on goods wares and merchandize so imported for the discharge of the debts of the United States and the encouragement and protection of Manufactures: And whereas the support of government and the discharge of the said Debts render it necessary to increase the said duties

Be it enacted by the Senate and House of Representatives of the United States of America in Congress Assembled, that from and after the last day of December next the duties specified and laid in and by the Act aforesaid shall cease and determine, and that upon all goods wares and merchandize (not herein particularly excepted) which after the said day shall be brought into the United States from any foreign port or place there shall be levied, collected and paid the several ⟨and⟩ respective duties following that ⟨is to⟩ say—Madeira Wine of the quality of

London particular
per Gallon
35 Cents
other Madeira Wine
per Gallon
30 Cents
Sherry Wine
per Gallon
25 Cents
other Wines
per Gallon
20 Cents

Distilled Spirits—

If more than ten per Cent below proof according to Dycas’s Hydrometer
⅌ Gallon
12 Cents
If under five and not more than ten per Cent below proof according to the same Hydrometer
per Gallon
12½ Cents
If of proof and not more than five per Cent below proof according to the same Hydrometer
per Gallon
13 Cents
If above proof but not exceeding twenty per Cent according to the same Hydrometer
per Gallon
15 Cents
If of more than twenty and not more than forty per Cent above proof according to the same Hydrometer
per Gallon
20 Cents
If of more than forty per Cent above proof according to the same Hydrometer
per Gallon
25 Cents
Molasses
per Gallon
3 Cents
Beer ale and porter in casks
per Gallon
5 Cents
Beer ale porter and cyder in bottles
per dozen
20 Cents
Loaf and lump Sugar
per lb
5 Cents
Brown Sugar
per lb
1½ Cents
Other Sugar
per lb
2 Cents
Coffee
per lb
4 Cents
Cocoa
per lb
1 Cent
Candles of Tallow
per lb
2 Cents
Candles of Wax or Spermaceti
per lb
6 Cents
Cheese
⅌ lb
4 cents
Teas from China and India in Ships or Vessels of the

United States Bohea
per lb
10 Cents
Souchong and other black teas
per lb
18 Cents
Hyson
per lb
32 Cents
other Green Teas
pr. lb
20 Cents

Teas from Europe in Ships or Vessels of the United States

Bohea
pr. lb
12 Cents
Suchong and other black Teas
pr. lb
20 Cents
Hyson
pr. lb
40 Cents
other Green Teas
⅌ lb
24 Cents
Teas from any other place or in any other Ships or Vessels

Bohea
pr. lb
15 Cents
Souchong and other black teas
pr. lb
27 Cents
Hyson
pr. lb
50 Cents
other Green Teas
pr. lb
30 Cents
Coffee
per lb
4 Cents
Cocoa
per lb
1 Cent
Loaf sugar
per lb
5 Cents
Brown sugar
per lb
1½ Cents
Other Sugar
per lb
2½ Cents
Candles of Tallow
per lb
2 Cents
candles of Wax or Spermaceti
per lb
6 Cents
Cheese
per lb
4 Cents
Soap
per lb
2 Cents
Pepper
per lb
6 Cents
Pimento
per lb
4 Cents
Manufactured Tobacco
per lb
6 Cents
Snuff
per lb
10 Cents
Indigo
per lb
25 Cents
Nails and spikes
per lb
1 Cent
Cotton
per lb
3 Cents
Bar and other lead
per lb
1 Cent
Steel unwrought
per 112 lbs
75 Cents
Hemp
per 112 lbs
60 Cents
Cables
per 112 lbs
150 Cents
Tarred Cordage
per 112 lbs
150 Cents
untarred Cordage and yarn
per 112 lbs
180 Cents
Twine and pack thread
per 112 lbs
400 Cents
Salt
per bushel
12 Cents
Malt
per bushel
10 Cents
Coal
per bushel
3 Cents
Boots
per pair
50 Cents
Shoes slippers and Goloshoes made of leather
per pair
7 Cents
Shoes and Slippers made of silk or stuff
per pair
10 Cents
Wool and Cotton Cards
per dozen
50 Cents
Playing Cards
per pack
10 Cents

coaches Chariots Phaetons Chaises chairs solos or other Carriages or parts of Carriages
}
15 per Centum ad valorum
All goods wares and merchandizes (except Teas) from China or India in Ships or vessels not of the United States
}
12½ per Centum ad valorum

All china ware
}

Looking Glasses window and other Glass and all manufactures of Glass (black quart bottles excepted)
}

Marble Slate and other stones bricks tiles Tables mortars and other utensils of Marble or Slate and generally all Stone and earthen ware
}
10 per Centum ad valorum
Blanck books
}

Writing paper and wrapping paper paper hangings paste boards Parchment and Vellum
}

Pictures and Prints
}

Painters colours including lamp black, except those commonly used in dying
}

Gold Silver and plated ware
}

Gold and silver lace
}

Jewellery and paste work
}

Clocks and watches
}
10 per Centum ad valorum
Shoe and knee buckles
}

Grocery (except the articles before enumerated) namely cinnamon Cloves Mace Nutmegs Ginger Anniseed currants dates figs plumbs Prunes Raisins Sugar candy Oranges lemons limes and generally all fruits and comfits Olives Capers and pickles of every sort
}

Oil
}

Gun powder
}

Mustard in flour
}

Cabinet Wares
}
4½ per Centum ad valorum
buttons 
}

Saddles
}

Gloves of leather
}

Hats of beaver felt wool or a mixture of any of them
}

Millenary ready made Castings of iron and slit and rolled iron
}

Leather Tanned or tawed and all manufactures of which leather is the article of Chief Value except such as are herein otherwise rated
}

canes walking Sticks and Whips
}

Cloathing ready made
}

Brushes
}

Anchors
}

All wares of Tin Pewter or Copper or of a mixture of all or any of them
}

Medicinal Drugs except those commonly used in dying
}
5½ per Centum ad valorum
carpets and carpeting
}

All Velvets velverets Sattins and other wrought silks cambricks muslins muslinets lawns laces Gauzes Chintzes and colored Callicoes and Nankeens
}

All other goods wares and merchandize except bullion tin in pigs tin plates, Old Pewter, brass Teutenague, iron and brass wire, copper in plates Salt petre, plaister of paris, dying woods and dying drugs raw hides and skins, furrs of every kind the sea stores of Ships or vessels the cloaths books household furniture and the tools or implements of the trade or profession of persons who come to reside in the United States, philosophical apparatus specially imported for any seminary of learning, all goods intended to be re-exported to a foreign port or place in the same Ship or vessel in which they shall be imported and generally all articles of the growth product of manufacture of the United States, five per Centum ad valorem.
And be it further enacted that after the last day of December next which will be in the year 1791 there shall be paid on Hemp imported as aforesaid at the rate of sixty Cents for 112 pounds and on Cotton imported in like manner at the rate of three cents per lb.
And be it further enacted that an addition of ten per Centum shall be made to the several rates of duties above specified and imposed in respect to all goods wares and merchandize which after the said last day of December next shall be imported in ships or vessels not of the United States except in the cases in which an additional duty is hereinbefore specially laid on any goods wares or merchandizes which shall be imported in such Ships or Vessels.
And be it further enacted that all duties which shall be paid or secured to be paid by virtue of this Act shall be returned or discharged in respect to all such goods wares or merchandize where-upon they shall have been so paid or secured to be paid as within twelve Calendar Months after payment made or security given shall be exported to any foreign port or place; except one per Centum on the amount of the said duties which shall be retained as an indemnification for whatever expence may have accrued concerning the same.
And be it further enacted that there shall be allowed and paid on dried and pickled fish of the Fisheries of the United States and on other provisions salted within the said states; which after the said last Day of December next shall be exported therefrom to any foreign port or place, in lieu of a drawback of the duty on the salt which shall have been expended thereupon, according to the following rates viz


Dried fish per Quintal
Nine Cents


Pickled Fish and other salted provisions per barrel
Nine Cents


And be it further enacted that where duties by this act are imposed or drawbacks allowed on any specific quantity of goods the same shall be deemed to apply in proportion to any quantity less than such specific quantity.
And be it further enacted that all duties which by virtue of the Act entitled “An act for laying a duty on goods wares and merchandize imported into the United States” accrued between the time specified in the said act for the commencement of the said duties and the respective times when the Collectors entered upon the duties of their respective offices in the several districts be and they are hereby remitted and discharged and that in any case in which they may have been paid to the United States, restitution thereof shall be made.
And he it further enacted and declared that the several duties imposed by this act shall continue to be collected and paid until the debts and purposes for which they are pledged and appropriated shall be fully discharged and satisfied. Provided that nothing herein contained shall be construed to prevent the Legislature of United States from substituting other duties or taxes of equal value to any or all of said Duties and imposts.
